DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Claim Rejections - 35 USC § 103 and 35 USC § 102
Applicant’s amendments and corresponding arguments filed on 8/24/2022 overcome all the claim rejections set forth in the Office Action of 5/24/2022. Therefore, pending claims 1-13 and 15-22 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645